ALMON, Justice.
This is a subsequent appeal of the action at issue in Howard v. Burton, 470 So.2d 1176 (Ala.1985). After this Court reversed the judgment of the trial court and remanded the cause, plaintiffs filed an amendment to their complaint. Defendant filed a motion to strike the amendment and to enter judgment in accordance with this Court’s opinion. The trial court granted the motion, noting that “the issue raised in the plaintiffs’ amendment was present in the original complaint,” and entered final judgment.
It is within the sound discretion of the trial court whether to allow an amendment to a complaint after this Court reverses a judgment and remands the case without further directions. Havard v. Palmer & Baker Engineers, Inc., 293 Ala. 301, 306, 302 So.2d 228, 231 (1974). No abuse of that discretion is shown here. The judgment is affirmed.
AFFIRMED.
TORBERT, C.J., and MADDOX, BEAT-TY and HOUSTON, JJ., concur.